Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is a final Office action in response to the applicant’s remarks and claim amendment(s) submitted on 12/16/20, the response to a FAOM submitted on 10/9/20. 

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both the claimed fiber-reinforced polymer layer and the second thermoplastic layer (Specification: see paragraphs 0020 and 0024).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting

NOTE: On page 7 of the Remarks submitted on 12/16/20, it is stated “Applicant herewith submits a Terminal Disclaimer with respect to U.S. Patent No. 10,618,213 and U.S. Patent Application No. 15/435,441”.  However, no Terminal Disclaimer appears to have been submitted.  The record is thus unclear.

In light of the applicant’s amendment(s) to Claim 1, filed 12/16/20, the rejection of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 18-19 of U.S. Patent No. 10,618,213 (Jackson), has been withdrawn.
 
In light of the applicant’s amendment(s) to Claim 1, filed 12/16/20, the rejection of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 21 of U.S. Application No. 15/435,441, the equivalent document being US 2018/0236732 A1 (Prebil), has been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "wherein a first surface of a first thermoplastic layer of the first thermoplastic layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent Claim 12 recites: “the cellular core is between first thermoplastic layers of the one or more thermoplastic layers, the first thermoplastic layers including the first thermoplastic layer, the first thermoplastic layers are between fiber-reinforced polymer layers of the one or more fiber-reinforced polymer layers”.  Thus it is not clear as to whether “a first thermoplastic layer of the first thermoplastic layers" specifically refers to the first thermoplastic layer described in Claim 12, or not.

Response to Arguments

Remarks Regarding U.S. Patent Application Publication No. 2018/0236734 ("Childers")
In light of the applicant’s amendment(s) to Claim 1, filed 12/16/20, the rejection of claims 1, 3-5, and 8-11, under 35 U.S.C. §102(a)(l) and §102(a)(2), as being anticipated by Childers, has been withdrawn.

Remarks Regarding U.S. Patent No. 5,328,744 ("Kaufmann")


Remarks Regarding U.S. Patent No. 4,186,044 ("Bradley")
In light of the applicant’s amendment(s) to Claim 1, filed 12/16/20, the rejection of claims 1, 4-14, under 35 U.S.C. 103, as being unpatentable over Bradley, has been withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKI H WU/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745